Exhibit 10.8

STRICT FORECLOSURE AGREEMENT

This STRICT FORECLOSURE AGREEMENT (the “Agreement”) is entered into as of
January 16, 2008, by and between Tecstar Automotive Group, Inc. f/k/a Starcraft
Corporation (“TAG”), an Indiana corporation, and WB Automotive Holdings, Inc.
(“WB Holdings”) (collectively the “Parties”).

WHEREAS, Whitebox Convertible Arbitrage Partners L.P., Whitebox Hedged High
Yield Partners L.P., Pandora Select Partners L.P. and Whitebox Intermarket
Partners L.P. (“Purchasers”) and TAG entered into a Convertible Senior
Subordinated Note Purchase Agreement dated as of July 12, 2004 (the “Note
Purchase Agreement”), in connection with which TAG issued to Purchasers
Convertible Subordinated Promissory Notes (the “Convertible Sub Notes”) in the
aggregate principal amount of $15,000,000; and

WHEREAS, pursuant to the terms of a First Amendment to Convertible Senior
Subordinated Note Purchase Agreement, dated as of January 31, 2007 (the “First
Amendment to Note Purchase Agreement”), and a Second Amendment to Convertible
Senior Subordinated Note Purchase Agreement, dated as of November 14, 2007 (the
“Second Amendment to Note Purchase Agreement”), TAG and Purchasers amended the
Note Purchase Agreement (the Note Purchase Agreement, as amended by the First
Amendment to Note Purchase Agreement and the Second Amendment to Note Purchase
Agreement, the “Amended Note Purchase Agreement”); and

WHEREAS, in connection with the First Amendment to Note Purchase Agreement, TAG
issued to Purchasers Amended and Restated Convertible Subordinated Promissory
Notes dated January 31, 2007, in the aggregate principal amount of $15,637,500,
which were subsequently amended and restated on September 13, 2007 and
November 14, 2007 to reduce the aggregate principal amount to $15,308,220 (all
such notes as amended and restated, the “Amended and Restated Convertible Sub
Notes”) (all obligations of TAG under the Amended Note Purchase Agreement and
the Amended and Restated Convertible Sub Notes are sometimes collectively
referred to as the “Amended and Restated Convertible Sub Note Obligations”); and

WHEREAS, WB QT, LLC, as agent for Purchasers, and Quantum Fuel Systems
Technologies Worldwide, Inc. (“Quantum”), TAG’s parent corporation, entered into
a Credit Agreement, dated as of January 31, 2007, under which Purchasers agreed
to extend credit to Quantum; and

WHEREAS, to induce Purchasers to enter into the Credit Agreement, and as
consideration therefor, TAG executed a Security Agreement, dated January 31,
2007 (the “TAG Security Agreement”), under which, as security for TAG’s
obligations under the Amended Note Purchase Agreement and the Amended and
Restated Convertible Sub Notes, TAG granted to Purchasers a security interest in
all of TAG’s assets (the “Collateral”), including its stock in all of its
subsidiaries and including all of its accounts receivable; and

WHEREAS, on February 9, 2007, each Purchaser filed a UCC-1 Financing Statement
with the Office of the Secretary of State for the State of Indiana perfecting
the security interest granted under the TAG Security Agreement; and

WHEREAS, to further induce Purchasers to enter into the Credit Agreement, and as
consideration therefor, Quantum, TAG and certain of their affiliates
(collectively “Grantors”) executed a Security Agreement, also dated January 31,
2007 (the “Credit Facility Security Agreement”), under which, as security for
repayment of the credit extended to Quantum under the Credit Agreement, each
Grantor granted a security interest in all of its assets; and

WHEREAS, to further induce Purchasers to enter into the Credit Agreement, and as
consideration therefor, Quantum, TAG and certain of their affiliates
(collectively “Pledgors”) executed a Pledge Agreement, dated January 31, 2007
(the “Pledge Agreement”), under which, as further security for



--------------------------------------------------------------------------------

repayment of the credit extended to Quantum under the Credit Agreement, each
Pledgor pledged certain shares of stock, including a pledge, by TAG, of its
equity interest in the Subsidiaries (defined below); and

WHEREAS, to further induce Purchasers to enter into the Credit Agreement, and as
consideration therefor, Quantum executed a Guaranty dated January 31, 2007 (the
“Quantum Guaranty”), absolutely and unconditionally guaranteeing repayment of
TAG’s obligations under the Amended Note Purchase Agreement, including the
Amended and Restated Convertible Sub Notes; and

WHEREAS, TAG failed to make the interest payments due and owing for the month of
January 2008 under the Amended and Restated Convertible Sub Note Obligations and
such non-payment has continued for more than ten business days constituting a
default under the Amended and Restated Convertible Sub Note Obligations; and

WHEREAS, the occurrence of a default under the Amended and Restated Convertible
Sub Note Obligations automatically renders the entire unpaid principal balance
immediately due and payable in the amount of $15,308,220 plus accrued and unpaid
interest (including “PIK interest”), through the date hereof, in the amount of
$887,456.30 (the “Accrued Interest”) for a total of $16,195,676.30 (the
“Indebtedness”); and

WHEREAS, the default under the Amended and Restated Convertible Sub Note
Obligations constitutes a default under the TAG Security Agreement giving
Purchasers the right to enforce their rights in the Collateral, including the
rights and remedies of a secured creditor under Article 9 of the Uniform
Commercial Code; and

WHEREAS, pursuant to the terms of an Assignment Agreement dated January 13, 2008
(the “Assignment Agreement”), Purchasers assigned to WB Holdings all of
Purchasers’ right, title and interest in the Amended Note Purchase Agreement,
the Amended and Restated Convertible Sub Notes, the TAG Security Agreement, and
the Quantum Guaranty; and

WHEREAS, pursuant to the terms of a Convertible Promissory Note, dated
January 16, 2008 executed by Quantum in the principal amount of $16,195,676.30
in favor of WB QT (the “Quantum Convertible Note”), and in consideration of a
release of liability under the Quantum Guaranty, Quantum has agreed to assume
the liability for the Accrued Interest leaving an Amended and Restated
Convertible Sub Note Obligation of $15,308,220 (the “Remaining Indebtedness”)
and

WHEREAS, in full payment and satisfaction of the Remaining Indebtedness and the
Quantum Guaranty, TAG wishes to transfer, convey, assign and surrender to WB
Holdings all of TAG’s right, title and interest in the following Collateral: all
of TAG’s equity interest in Wheel-to-Wheel, LLC; all of TAG’s equity interest in
Regency Conversions, LLC; all of TAG’s equity interest in Tecstar, LP; all of
TAG’s equity interest in Tecstar Manufacturing Canada Limited; all of TAG’s
equity interest in Powertrain Integration, LLC; all of TAG’s equity interest in
Classic Design Concepts, LLC (collectively, the “Subsidiaries”); TAG’s joint
venture interest in the joint venture with Amstar; TAG’s receivable reflecting
indebtedness due to TAG from Tecstar LP in the amount of approximately
$21,030,767; TAG’s receivable reflecting indebtedness due to TAG from
Wheel-to-Wheel, LLC in the amount of approximately $16,032,000; (collectively,
the “Intercompany Receivables”) and TAG’s interest in cash deposited with
General Motors on behalf of Regency Conversions, LLC pursuant to the terms of a
written agreement between General Motors and Regency Conversions, LLC (the “Cash
Deposit”) (TAG’s equity interest in the Subsidiaries, its interest in the joint
venture with Amstar, the Intercompany Receivables and the Cash Deposit are
hereinafter referred to as the “Transferred Collateral”), free and clear of all
liens, claims, interests and encumbrances, except for Permitted Encumbrances (as
defined below); and

WHEREAS, WB Holdings wishes to accept the transfer of the Transferred Collateral
in full satisfaction of the Remaining Indebtedness.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

1. Recitals Incorporated. The recitals and prefatory phrases and paragraphs set
forth above are hereby incorporated in full, and made a part of, this Agreement.

2. Release of liability for Accrued Interest and Transfer of the Transferred
Collateral to WB Holdings in Full Satisfaction of the Remaining Indebtedness.
Effective upon execution of the Quantum Convertible Note, WB Holdings releases
TAG’s liability for the Accrued Interest. Pursuant to Section 9-620 of the
Uniform Commercial Code, by the execution of this Agreement by TAG and WB
Holdings, TAG hereby voluntarily transfers, conveys and assigns to WB Holdings
all of TAG’s legal, equitable and beneficial right, title and interest in and to
the Transferred Collateral and TAG consents, without any objection of any kind
or nature, to the acceptance by WB Holdings of the Transferred Collateral, and
WB Holdings agrees by the execution of this Agreement by TAG and WB Holdings
that such transfer is in full satisfaction, payment and release of the Remaining
Indebtedness and the Quantum Guaranty. (All references to the Uniform Commercial
Code are deemed to be references to the Uniform Commercial Code in effect in the
State of Michigan as of the date of this Agreement (the “UCC”) unless otherwise
specifically indicated.) TAG further agrees that: (i) it shall execute or
deliver to WB Holdings such further instruments or documents, or take such
further action, as is necessary or desirable to WB Holdings to accomplish the
transfer of the Transferred Collateral contemplated hereby, and (ii) it shall
otherwise cooperate with WB Holdings in its effort, if any, to sell or otherwise
dispose of the Transferred Collateral. WB Holdings agrees that it shall execute
or deliver to TAG or Quantum such further instruments or documents, or take such
further action, as is necessary or desirable to TAG or Quantum to evidence the
satisfaction and payment of the Remaining Indebtedness and of the Quantum
Guaranty. Without limiting the foregoing, upon execution of this Agreement, TAG
shall deliver to WB Holdings all certificates and instruments representing or
evidencing TAG’s equity interest in the Subsidiaries. With respect to all equity
interests in Subsidiaries consisting of uncertificated securities or interests,
book-entry securities or securities entitlements, TAG shall either (a) execute
and deliver, and cause any necessary issuers or securities intermediaries to
execute and deliver, control agreements in form and substance satisfactory to WB
Holdings or (b) cause such Collateral to be transferred into the name of the WB
Holdings.

3. Acceptance of the Transferred Collateral in Full Satisfaction of the
Remaining Indebtedness. WB Holdings hereby accepts the transfer pursuant to
Section 9-620 of the UCC and other applicable laws, of all of TAG’s right, title
and interest in and to the Transferred Collateral in full payment, satisfaction
and release of the Remaining Indebtedness and of the Quantum Guaranty.

4. Effect of Transfer and Acceptance of Transferred Collateral.

a. The Parties acknowledge and agree that the transfer and acceptance of the
Transferred Collateral and proceeds hereunder hereby is in full payment,
satisfaction and release of the Remaining Indebtedness and the Quantum Guaranty
and, as such, is in full satisfaction of the Remaining Indebtedness and of the
Quantum Guaranty pursuant to Section 9-620 et seq. of the UCC. Upon execution of
this Agreement, and of the Quantum Convertible Note, the Amended and Restated
Convertible Notes shall be marked satisfied and surrendered to TAG.

b. WB Holdings will send an informational notice of the transfer of Transferred
Collateral to the parties listed on Schedule A hereto. TAG: (a) agrees that it
has received notice sufficient for compliance with Sections 9-620 and 9-621 of
the UCC and, in the alternative, hereby expressly waives (i) any requirement for
receipt of such notice and any right to notification of sale, transfer,
conveyance or surrender of the Transferred Collateral pursuant to Sections 9-620
and 9-621 of the UCC, and (ii) any remedies, rights, defenses or actions the TAG
might have as a result of failure to have received such notice; (b) waives the
right to redeem the Transferred Collateral under Section 9-623 of the UCC or
otherwise; (c) waives any right to object to the sale, transfer, conveyance or
surrender of the Transferred Collateral pursuant to Section 9-620 of the UCC or
otherwise; (d) waives any obligation of WB Holdings to dispose of the
Transferred Collateral; (e) waives any other right, whether legal or equitable,
that TAG may have in and to the Transferred Collateral; and (f) agrees that the
transactions contemplated herein are commercially

 

3



--------------------------------------------------------------------------------

reasonable. TAG acknowledges and agrees that the waivers set forth in this
Section and elsewhere in this Agreement constitute material consideration for
the agreement of WB Holdings to execute and deliver this Agreement.

5. Segregation and Delivery of Transferred Collateral by TAG. TAG shall hold for
the benefit of, and in trust for, WB Holdings all proceeds of the Transferred
Collateral. TAG will remit to WB Holdings immediately any such proceeds and
shall not commingle proceeds with its other property.

6. Representations, Warranties, Covenants and Further Acknowledgments of TAG.
With respect to all periods through and including the date of execution hereof,
and except as otherwise agreed herein, TAG’s representations, warranties,
covenants and acknowledgments contained in this Agreement shall survive the
execution, delivery and acceptance of this Agreement. TAG further represents,
warrants, covenants and acknowledges that:

a. the Amended Note Purchase Agreement, the Amended and Restated Convertible Sub
Notes and the TAG Security Agreement constitute legal, valid and binding
agreements and obligations of TAG, enforceable in accordance with their terms,
and WB Holdings is presently entitled to exercise enforcement rights and
remedies thereunder, subject to the provisions of this Agreement;

b. TAG does not and shall not dispute, in any judicial, administrative or other
proceeding, the validity, priority, enforceability or extent of WB Holdings’
liens and security interests in any part of the Collateral or the Transferred
Collateral, nor WB Holdings’ entitlement to the immediate possession of the
Transferred Collateral;

c. TAG has the requisite authority and power to enter into this Agreement and
the transactions contemplated hereby, and the execution and delivery of this
Agreement has been duly authorized and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms subject to
applicable bankruptcy and similar legal and equitable exceptions;

d. TAG is not acting on any representation, understanding or agreement not
expressly set forth in this Agreement;

e. TAG is not aware of pending or threatened litigation, or government action
against it with the exception of the matters previously disclosed to WB Holdings
by TAG in writing.

f. to the best of TAG’s knowledge and after good faith inquiry, TAG is in
compliance in all material respects with all applicable environmental laws and
regulations;

g. TAG knowingly and freely has entered into this Agreement without any duress,
coercion or undue influence exerted by or on behalf of WB Holdings or any
affiliate of WB Holdings;

h. the execution, delivery and performance by TAG of this Agreement does not and
will not contravene: (i) TAG’s organizational documents; (ii) any law, judgment,
award, rule, regulation, order, decree, writ or injunction of any court,
legislature, agency, board, bureau, commission, instrumentality of any
legislative, administrative or regulatory body (in each case whether federal,
state, local, foreign or domestic or any agreement); or (iii) any agreement,
instrument, or indenture binding on or otherwise affecting TAG except as
described on Schedule B to this Agreement;

i. the execution, delivery, and performance by TAG of this Agreement does not
and will not require any filing or registration with, consent, or authorization
or approval of, or notice to, or other action with or by, any court,
legislature, agency, board, bureau, commission, instrumentality of any
legislative, administrative or regulatory body (in each case whether federal,
state, local, foreign or domestic or any agreement), other than such filings as
may be required to evidence the transfer of the Transferred Collateral; and

 

4



--------------------------------------------------------------------------------

j. no party other than TAG, Purchasers and WB Holdings has any other claim or
interest in the Collateral or the Transferred Collateral, and that, upon
execution hereof, WB Holdings shall have full legal title to the Transferred
Collateral and is entitled to the immediate transfer by TAG of the Transferred
Collateral free and clear of any other lien, claims, interest and encumbrance
except as set forth on Schedule C to this Agreement (“Permitted Encumbrances”).

7. Representations, Warranties, Covenants and Further Acknowledgments of WB
Holdings. With respect to all periods through and including the date of
execution hereof, and except as otherwise agreed herein, WB Holdings’
representations, warranties, covenants and acknowledgments contained in this
Agreement shall survive the execution, delivery and acceptance of this
Agreement. WB Holdings further represents, warrants, covenants and acknowledges
that:

a. WB Holdings has the requisite authority and power to enter into this
Agreement and the transactions contemplated hereby, and the execution and
delivery of this Agreement has been duly authorized and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms subject to applicable bankruptcy and similar legal and equitable
exceptions;

b. WB Holdings acknowledges that, except as expressly set forth in Section 6
above, it is not receiving or relying upon any other representations or
warranties from TAG, whether by operation of contract, law or otherwise, and
reliance on any other such representations and warranties is hereby disclaimed;

c. WB Holdings is not acting on any understanding or agreement not expressly set
forth in this Agreement;

d. the execution, delivery and performance by WB Holdings of this Agreement does
not and will not contravene: (i) WB Holdings’ organizational documents; (ii) any
law, judgment, award, rule, regulation, order, decree, writ or injunction of any
court, legislature, agency, board, bureau, commission, instrumentality of any
legislative, administrative or regulatory body (in each case whether federal,
state, local, foreign or domestic or any agreement); or (iii) any agreement,
instrument, or indenture binding on or otherwise affecting WB Holdings;

e. WB Holdings has obtained the consent of Purchasers to the execution, delivery
and performance of this Agreement, and the determination and exercise of the
relative rights and priorities of WB Holdings and Purchasers in the Transferred
Collateral shall be the responsibility of WB Holdings, and TAG makes no
representation, warranty or agreement with respect thereto;

f. The Transferred Collateral is being acquired for investment purposes in
compliance with all applicable securities laws, and not with a view to the
distribution thereof.

8. Waiver/Release of Claims by TAG. Effective upon the date hereof, TAG hereby
(a) irrevocably and unconditionally releases and forever discharges Purchasers
and WB Holdings and their respective shareholders, members, managers, officers,
agents, professionals, employees, attorneys, representatives, affiliates,
subsidiaries, directors, predecessors, successors and assigns, and each of them
(collectively, the “Releasees”), from any and all rights, claims, remedies and
causes of action relating to the Amended Note Purchase Agreement, the Amended
and Restated Convertible Notes, the Security Agreement and the transfer of the
Transferred Collateral under this Agreement, whether known or unknown,
liquidated or unliquidated, contingent or absolute, accrued or unaccrued,
matured or unmatured, insured or uninsured, joint or several, determined or
undetermined, determinable or otherwise (the “Released Claims”) and
(b) covenants not to sue any of the Releasees on account of any Released Claims.
Notwithstanding anything herein to the contrary, nothing herein shall constitute
a waiver of any of the terms and conditions of this Agreement or any other
agreement executed concurrently or substantially currently herewith.

 

5



--------------------------------------------------------------------------------

9. Assurance of No Assignment. Except as otherwise disclosed herein, each Party
represents that it owns and has not assigned or transferred to any other person
or entity any or all of its rights, property interests and claims as are being
altered, transferred or otherwise affected by this Agreement.

10. Covenant of Further Assurances. The Parties covenant and agree that, from
and after the execution and delivery of this Agreement, they shall, from time to
time, execute, deliver and file any and all documents and instruments as are
reasonably necessary or requested by the other Party to implement the terms of
this Agreement. The Parties further covenant to provide reasonable access to all
books and records related to the Transferred Collateral for purposes of
effectuating the agreements contained herein. TAG further covenants that it
shall not include any of the Transferred Collateral in any schedules of assets
to be filed in connection with any subsequent petition filed by or against it
under Title 11 of the United States Code or any similar proceeding under
applicable state or federal law.

11. Reaffirmation. TAG confirms to WB Holdings that until the execution of this
Agreement, the Amended and Restated Convertible Sub Note Obligations are and
continue to be secured by the security interests granted by TAG in favor of
Purchasers now held by WB Holdings under the TAG Security Agreement.

12. Entire Agreement. This Agreement represents the final agreement between the
Parties with respect to its subject matter, and may not be contradicted by
evidence of prior or contemporaneous oral agreements among the parties. There
are no oral agreements between the Parties with respect to the subject matter of
this Agreement.

13. Successors and Assigns. This Agreement shall: (a) be binding on the Parties
and their respective successors and assigns; and (b) inure to the benefit of the
Parties and their respective successors and assigns.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Michigan applicable to contracts made
and to be performed within such state without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Michigan or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

15. Amendment, Waiver. This Agreement may be amended, modified or waived only in
a writing signed by both Parties.

16. Good Faith and Consultation with Legal Counsel. This Agreement has been
jointly drafted by WB Holdings and TAG and both parties have had access to and
the opportunity to consult with independent legal counsel. Both of the Parties
acknowledge having read all of the terms of this Agreement and they enter into
the Agreement voluntarily and without duress.

17. Severability. In the event that any one or more of the provisions of this
Agreement shall be for any reason invalid, illegal or unenforceable in any
respect, the invalidity, illegality, or unenforceability shall not affect any
other provision of the Agreement and such invalid, illegal or unenforceable
provision shall be treated as if it had never been contained herein.

18. Revival of Obligations. Notwithstanding any other provision of this
Agreement, and in the event TAG becomes a debtor in a case under Title 11 of the
United States Code (the “Bankruptcy Code”), in the event that the transfer of
the Transferred Collateral, or any part thereof, is subsequently invalidated,
declared to be a fraudulent or preferential transfer, set aside, avoided and/or
required to be repaid to a trustee, receiver or any other party, whether under
any bankruptcy law, state or federal law, common law or equitable cause, or
otherwise, then the Amended and Restated Convertible Sub Note Obligations and
the Quantum Guaranty, to the extent they remain unsatisfied, together with all
defenses, claims, counterclaims, rights and remedies, both legal and equitable,
that TAG has or may have under the Amended and Restated Convertible Sub Note
Obligations, that Quantum has or may have under the Quantum Guaranty and that

 

6



--------------------------------------------------------------------------------

TAG or Quantum may have under applicable law, shall be revived and reinstated
and shall continue in full force and effect until WB Holdings has received
payment in full on such obligations.

19. Third Party Beneficiary. Quantum is an intended third-party beneficiary of
this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
on their behalf by their duly authorized officers as of the day and year first
written above.

 

TECSTAR AUTOMOTIVE GROUP, INC.     WB AUTOMOTIVE HOLDINGS, INC. By:   /s/
Kenneth R. Lombardo     By:   /s/ Jonathon Wood Its:   Secretary     Its:   CFO

 

8